 

Exhibit 10.4

 



TWO-YEAR CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”) is made effective as of the
17th day of July 2019 (the “Effective Date”), by and between Pioneer Bank, a New
York-chartered stock savings bank (the “Bank”) and Patrick J. Hughes
(“Executive”). Any reference to the “Company” shall mean Pioneer Bancorp, Inc.,
the newly-formed the stock holding company of the Bank, or any successor
thereto.

 

RECITALS

 

WHEREAS, Executive is currently employed as an executive officer of the Bank;

 

WHEREAS, the Bank desires to assure itself of the Executive’s continued active
participation in the business of the Bank; and

 

WHEREAS, in order to induce Executive to remain in the employ of the Bank and in
consideration of Executive’s agreeing to remain in the employ of the Bank, the
parties desire to specify the severance benefits which shall be due Executive in
the event that his employment with the Bank is terminated under specified
circumstances.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.TERM OF AGREEMENT.

 



(a)             Two Year Contract; Annual Renewal. The term of this Agreement
will begin as of the Effective Date and will continue through December 31, 2020
(the “Term”). Commencing on January 1, 2020 and continuing on each January 1st
thereafter (the “Renewal Date”), the Term will extend automatically for one
additional year, so that the Term will be two (2) years from such Renewal Date,
unless either the Bank or Executive by written notice to the other given at
least 60 days prior to such Renewal Date notifies the other of its intent not to
extend the same. In the event that notice not to extend is given by either the
Bank or the Executive, this Agreement will terminate as of the last day of the
then current Term. For avoidance of doubt, any extension to the Term will become
the “Term” for purposes of this Agreement.

 

At least 30 days prior to the Renewal Date, the disinterested members of the
Board of Directors of the Bank (the “Board”) will conduct a comprehensive
performance evaluation and review of Executive for purposes of determining
whether to take action regarding non-renewal of the Agreement, and the results
thereof will be included in the minutes of the Board’s meeting.

 

(b)          Change in Control. Notwithstanding the foregoing, in the event the
Bank or the Company has entered into an agreement to effect a transaction that
would be considered a Change in Control as defined under Section 2(b) hereof,
the Term of this Agreement will be extended automatically so that it is
scheduled to expire no less than two (2) years beyond the effective date of the
Change in Control, subject to extensions as set forth above.

 

  

 

 

2.DEFINITIONS.

 

(a)          Base Salary. Executive’s “Base Salary” for purposes of this
Agreement shall mean the annual rate of base salary paid to Executive by the
Bank.

 

(b)          Change in Control. For purposes of this Agreement, the term “Change
in Control” means: (i) a change in the ownership of the Corporation; (ii) a
change in the effective control of the Corporation; or (iii) a change in the
ownership of a substantial portion of the assets of the Corporation as defined
in accordance with Code Section 409A. For purposes of this Section 2(b), the
term “Corporation” is defined to include the Bank, the Company or any of their
successors, as applicable.

 

(i)A change in the ownership of a Corporation occurs on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Corporation
that, together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of
such Corporation.

 



(ii)A change in the effective control of the Corporation occurs on the date that
either (A) any one person, or more than one person acting as a group (as defined
in Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Corporation possessing 30 percent
or more of the total voting power of the stock of the Corporation, or (B) a
majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election, provided
that this subsection “(B)” is inapplicable where a majority stockholder of the
Corporation is another corporation.

 

(iii)A change in a substantial portion of the Corporation’s assets occurs on the
date that any one person or more than one person acting as a group (as defined
in Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of (A) all of the assets of the Corporation, or (B) the value of the
assets being disposed of, either of which is determined without regard to any
liabilities associated with such assets. For all purposes hereunder, the
definition of Change in Control shall be construed to be consistent with the
requirements of Treasury Regulation 1.409A-3(i)(5), except to the extent that
such regulations are superseded by subsequent guidance.

 

Notwithstanding anything herein to the contrary, a Change in Control will not be
deemed to have occurred for purposes of this Agreement in connection with the
Bank’s mutual holding company reorganization and/or minority stock offering of
the Company. Similarly, a Change in Control for purposes of this Agreement will
not be deemed to have occurred in the event of a second-step conversion of the
Bank’s mutual holding company from mutual-to-stock form and/or contemporaneous
stock offering of a newly-formed stock holding company.

 

 2 

 

 

(c)          Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(d)          Good Reason. “Good Reason” shall mean a termination by Executive
following a Change in Control if, without Executive’s express written consent,
any of the following occurs:

 

(i)a material reduction in Executive’s Base Salary;

 

(ii)a material reduction in Executive’s authority, duties or responsibilities
from the position and attributes associated with Executive’s executive position
with the Bank in effect as of the Effective Date or any successor executive
position, as mutually agreed to by the Bank and Executive;

 

(iii)the Bank requiring Executive to be based at any office or location
resulting in an increase in Executive’s commute of 35 miles or more; or

 

(iv)a material breach of this Agreement by the Bank;

 

provided, however, that prior to any termination of employment for Good Reason,
Executive must first provide written notice to the Bank (or its successor)
within 90) days following the initial existence of the condition, describing the
existence of such condition, and the Bank shall thereafter have the right to
remedy the condition within 30 days of the date the Bank received the written
notice from Executive. If the Bank remedies the condition within such 30 day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition. If the Bank does not remedy the condition within such 30-day cure
period, then Executive may deliver a Notice of Termination for Good Reason at
any time within 60 days following the expiration of such cure period.

 

(e)          Termination for Cause shall mean termination because of, in the
good faith determination of the Board, Executive’s:

 



(i)          material act of dishonesty or fraud in performing Executive’s
duties on behalf of the Bank;

 

(ii)         willful misconduct that in the judgment of the Board will likely
cause economic damage to the Bank or injury to the business reputation of the
Bank;

 

(iii)        breach of fiduciary duty involving personal profit;

 

(iv)        intentional failure to perform stated duties under this Agreement
after written notice thereof from the Board;

 

(v)         willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or any violation of the policies
and procedures of the Bank as outlined in the Bank’s employee handbook, which
would result in termination of the Bank employees, as from time to time amended
and incorporated herein by reference; or

 

 3 

 

 

(vi)        material breach by Executive of any provision of this Agreement.

 

3.BENEFITS UPON TERMINATION.

 

Upon the termination of Executive’s employment by the Bank (or any successor)
without Cause or by Executive with Good Reason during the Term on or after the
effective time of a Change in Control, the Bank (or any successor) will pay or
provide Executive, or Executive’s estate in the event of Executive’s subsequent
death, with the following:

 

(i)          a cash lump sum payment equal to two (2) times the sum of
Executive’s: (A) Base Salary (or Executive’s Base Salary in effect immediately
prior to the Change in Control, if higher); and (B) the highest annual cash
bonus earned by Executive for the three (3) most recently completed annual
performance periods prior to the Change in Control, payable within 30 days
following Executive’s Date of Termination; and

 

(ii)          life insurance coverage and non-taxable medical and dental
insurance coverage substantially comparable to the coverage maintained by the
Bank for Executive immediately prior to the Date of Termination at no cost to
Executive. Such continued coverage will cease upon the earlier of: (A) the date
which is 24 months following from Executive’s Date of Termination; or (B) the
date on which Executive becomes a full-time employee of another employer,
provided Executive is entitled to benefits that are substantially similar to the
health and welfare benefits provided by the Bank. The period of continued health
coverage required by Section 4980B(f) of the Code shall not run concurrently
with the coverage period provided herein.

 

4.NOTICE OF TERMINATION.

 

Any purported termination by the Bank or by Executive in connection with or
following a Change in Control shall be communicated by Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the Date of
Termination and, in the event of termination by Executive, the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. “Date of
Termination” shall mean the date specified in the Notice of Termination (which,
in the case of a termination for Cause, shall be immediate). In no event shall
the Date of Termination exceed 30 days from the date the Notice of Termination
is given.

 

5.SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank (or any successor of the Bank).

 

 4 

 

 

6.NO ATTACHMENT.

 

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.

 

7.ENTIRE AGREEMENT; MODIFICATION AND WAIVER.

 

(a)          This Agreement contains the entire understanding between the
parties hereto and supersedes any prior employment agreement between the Bank or
any predecessor of the Bank and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive
under another plan, program or agreement (other than an employment agreement)
between the Bank and Executive.

 

(b)          This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

 

(c)          No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

 

8.SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

9.HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

10.GOVERNING LAW.

 

This Agreement shall be governed by the laws of the State of New York but only
to the extent not superseded by federal law.

 

11.ARBITRATION.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted within 50 miles of
Albany, New York, in accordance with the Commercial Rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.  The above notwithstanding,
the Bank may seek injunctive relief in a court of competent jurisdiction in New
York to restrain any breach or threatened breach of any provision of this
Agreement, without prejudice to any other rights or remedies that may otherwise
be available to the Bank.

 

 5 

 

 

12.PAYMENT OF LEGAL FEES.

 

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank, provided that the dispute or
interpretation has been resolved in Executive’s favor, and such reimbursement
shall occur no later than sixty (60) days after the end of the year in which the
dispute is settled or resolved in Executive’s favor.

 

13.OBLIGATIONS OF BANK.

 

The termination of Executive’s employment, other than following a Change in
Control, shall not result in any obligation of the Bank under this Agreement.

 

14.SUCCESSORS AND ASSIGNS.

 

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

 

15.CERTAIN APPLICABLE LAW.

 

(a)          The Bank may terminate Executive’s employment at any time, but any
termination by the Bank other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall have no right to receive compensation or other benefits under
this Agreement for any period after Executive’s termination for Cause.

 

(b)          In no event shall the Bank (nor any affiliate) be obligated to make
any payment pursuant to this Agreement that is prohibited by Section 18(k) of
the Federal Deposit Insurance Act (codified at 12 U.S.C. sec. 1828(k)), 12
C.F.R. Part 359, or any other applicable law.

 

(c)          Notwithstanding anything in this Agreement to the contrary, to the
extent that a payment or benefit described in this Agreement constitutes
“non-qualified deferred compensation” under Section 409A of the Code, and to the
extent that such payment or benefit is payable upon the Executive’s termination
of employment, then such payments or benefits will be payable only upon the
Executive’s “Separation from Service.” For purposes of this Agreement, a
“Separation from Service” will have occurred if the Bank and Executive
reasonably anticipate that either no further services will be performed by
Executive after the Date of Termination (whether as an employee or as an
independent contractor) or the level of further services performed is less than
50 percent of the average level of bona fide services in the 36 months
immediately preceding the termination. For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii).

 

 6 

 

 

(d)          If Executive is a “Specified Employee” (i.e., a “key employee” of a
publicly traded company within the meaning of Section 409A of the Code and the
final regulations issued thereunder) and any payment under this Agreement is
triggered due to Executive’s Separation from Service, then solely to the extent
necessary to avoid penalties under Section 409A of the Code, no payment shall be
made during the first six (6) months following Executive’s Separation from
Service. Rather, any payment which would otherwise be paid to Executive during
such period shall be accumulated and paid to Executive in a lump sum on the
first day of the seventh month following such Separation from Service. All
subsequent payments shall be paid in the manner specified in this Agreement.

 

(e)          If the Bank cannot provide Executive or Executive’s dependents any
continued health insurance or other welfare benefits as required by this
Agreement because Executive is no longer an employee, applicable rules and
regulations prohibit such benefits or the payment of such benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank will pay
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such benefits or the value of the remaining benefits at the time of such
determination. Such cash payment will be made in a lump sum within 30 days after
the later of Executive’s Date of Termination or the effective date of the rules
or regulations prohibiting such benefits or subjecting the Bank to penalties.
Notwithstanding the foregoing, if such cash payment would violate the
requirements of Treasury Regulation Section 1.409A-3(j), the Executive’s cash
payment in lieu of the continued health insurance or welfare benefits as
required by this Agreement will be payable at the same time the related premium
payments would have been paid by the Bank and for the duration of the applicable
coverage period.

 

16.TAX WITHHOLDING.

 

The Bank may withhold from any amounts payable to Executive hereunder all
federal, state, local or other taxes that the Bank may reasonably determine are
required to be withheld pursuant to any applicable law or regulation (it being
understood that Executive is responsible for payment of all taxes in respect of
the payments and benefits provided herein).

 

17.NOTICE.

 

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below or if sent by facsimile or email, on the date it is actually
received.

 

  To the Bank:

Pioneer Bank

652 Albany-Shaker Road

Albany, New York 12211

Attention: Corporate Secretary

 

  To Executive: Most recent address on file with the Bank

 

[Signature Page Follows]

 

 7 

 

 

SIGNATURES

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and Executive has signed this Agreement, as of the date
first written above.

 

  PIONEER BANK         By: /s/ Thomas L. Amell   Name: Thomas L. Amell   Title:
President and Chief Executive Officer         EXECUTIVE         /s/ Patrick J.
Hughes   Patrick J. Hughes

 

 8 

 

